Exhibit 10.2
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”)
is made as of this 15th day of August, 2008, among the Grantors listed on the
signature pages hereof and those additional entities that hereafter become
parties hereto by executing the form of Supplement attached hereto as Annex 1
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and SUNTRUST BANK, in its capacity as administrative agent (together
with its successors, “Administrative Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement as of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, including all schedules thereto, the
“Credit Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”), the
Lender Group (as defined therein) is willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and
     WHEREAS, Administrative Agent has agreed to act as agent for the benefit of
the Lender Group in connection with the transactions contemplated by this
Agreement; and
     WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group to make
financial accommodations to Borrowers as provided for in the Credit Agreement,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, (a) all of the present and future
obligations of Grantors arising from this Agreement, the Credit Agreement, the
other Loan Documents and the Bank Products Documents and (b) all Obligations of
Borrowers, including, in the case of each of clauses (a) and (b), reasonable
attorneys’ fees and expenses and any interest, fees or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding (clauses
(a) and (b) being hereinafter referred to as the “Secured Obligations”);
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms used in this Agreement that
are defined in the UCC shall be construed

 



--------------------------------------------------------------------------------



 



and defined as set forth in the UCC unless otherwise defined herein or in the
Credit Agreement; provided, however, that to the extent that the UCC is used to
define any term herein and such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:
          (a) “Books” means books and Records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s Goods or General
Intangibles (other than Trademarks and Intellectual Property Licenses related
thereto) related to such information).
          (b) “Borrowers” has the meaning specified therefor in the recitals to
this Agreement.
          (c) “Chattel Paper” means chattel paper (as that term is defined in
the UCC) and includes tangible chattel paper and electronic chattel paper.
          (d) “Collateral” has the meaning specified therefor in Section 2.
          (e) “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the UCC), and includes those commercial tort claims listed on
Schedule 2.
          (f) “Copyrights” means copyrights and copyright registrations,
including the copyright registrations and applications for registration listed
on Schedule 3, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof and (iv) all of each Grantor’s rights corresponding thereto throughout
the world (other than copyrights included in the definition of “Trademarks”
hereunder).
          (g) “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Administrative Agent, for the
benefit of the Lender Group, in substantially the form of Exhibit A attached
hereto, pursuant to which Grantors have granted to Administrative Agent, for the
benefit of the Lender Group, a security interest in all their respective
Copyrights.
          (h) “Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.
          (i) “Deposit Account” means any deposit account (as that term is
defined in the UCC).
          (j) “Documents” means documents (as that term is defined in the UCC).
          (k) “Draft” means a draft (as that term is defined in the UCC).

 



--------------------------------------------------------------------------------



 



          (l) “Equipment” means equipment (as that term is defined in the UCC).
          (m) “First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary
that is directly held by Parent or its Domestic Subsidiaries.
          (n) “Fixtures” means fixtures (as that term is defined in the UCC).
          (o) “General Intangibles” means general intangibles (as that term is
defined in the UCC) and, in any event, including payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain
names, industrial designs, other industrial or Intellectual Property or rights
therein or applications therefor, whether under license or otherwise, programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, computer programs, information contained
on computer disks or tapes, software, literature, reports, catalogs, pension
plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, uncertificated Equity Interests not constituting
a security (as defined in the UCC), and any other personal property other than
commercial tort claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Related Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.
          (p) “Goods” means goods (as that term is defined in the UCC).
          (q) “Grantor” and “Grantors” has the meaning specified therefor in the
recitals to this Agreement.
          (r) “Insolvency Proceeding” means (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of case (a) and (b) undertaken under federal, state or
foreign law, including the Bankruptcy Code.
          (s) “Instrument” means an instrument (as that term is defined in the
UCC).
          (t) “Intellectual Property” means any and all Intellectual Property
Licenses, Patents, Copyrights, Trademarks and trade secrets.
          (u) “Intellectual Property Licenses” means a license or other
agreement granting a right to use any Patent, Trademark, Copyright or other
Intellectual Property, to which a Grantor is a party, whether as a licensee or a
licensor, including the license agreements listed on Schedule 4, and the right
to use any such Patent, Trademark, Copyright or other Intellectual Property (to
the extent permitted by such license) in connection with the enforcement of the
Lender Group’s rights under the Loan Documents, including the right to prepare
for sale and sell

 



--------------------------------------------------------------------------------



 



any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses.
          (v) “Inventory” means inventory (as that term is defined in the UCC).
          (w) “Investment Related Property” means (i) investment property (as
that term is defined in the UCC), and (ii) all of the following regardless of
whether classified as investment property under the UCC: all Pledged Interests;
Pledged Operating Agreements; and Pledged Partnership Agreements.
          (x) “Letter-of-Credit Rights” means letter-of-credit rights (as that
term is defined in the UCC).
          (y) “Negotiable Collateral” means Instruments, Letter-of-Credit
Rights, Promissory Notes, Drafts and Documents.
          (z) “Patents” means patents and patent applications, including the
patents and patent applications listed on Schedule 5, and (i) all continuations
and continuations-in-part, (ii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements and dilutions thereof, and (iv) all
of each Grantor’s rights corresponding thereto throughout the world.
          (aa) “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Administrative Agent, for the benefit of the
Lender Group, in substantially the form of Exhibit B attached hereto, pursuant
to which Grantors have granted to Administrative Agent, for the benefit of the
Lender Group, a security interest in all their respective Patents.
          (bb) “Pledged Companies” means, each Person listed on Schedule 6 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests, are acquired or otherwise owned by a Grantor after the
Agreement Date and are required to be pledged to Administrative Agent under
Section 6.20 of the Credit Agreement, other than any such Equity Interest
excluded from the term “Collateral” under the last paragraph of Section 2.
          (cc) “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now or hereafter owned by such
Grantor, regardless of class or designation, in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, including any certificates representing the
Equity Interests, the right to request after the occurrence and during the
continuation of an Event of Default that such Equity Interests be registered in
the name of Administrative Agent or any of its nominees, the right to receive
any certificates representing any of the Equity Interests and the right to
require that such certificates be delivered to Administrative Agent together
with undated powers or assignments of investment securities with respect
thereto, duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind,

 



--------------------------------------------------------------------------------



 



and cash, Instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing
except that Pledged Interests shall not include any property or assets which are
excluded from the term “Collateral” under the last paragraph of Section 2.
          (dd) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.
          (ee) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.
          (ff) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.
          (gg) “Proceeds” has the meaning specified therefor in Section 2.
          (hh) “Promissory Note” means a promissory note (as that term is
defined in the UCC).
          (ii) “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor and the improvements thereto.
          (jj) “Record” means a record (as that term is defined in the UCC).
          (kk) “Security Interest” has the meaning specified therefor in
Section 2.
          (ll) “Secured Obligations” has the meaning specified in the recitals
to this Agreement.
          (mm) “Securities Account” means a securities account (as that term is
defined in the UCC).
          (nn) “Supporting Obligations” means supporting obligations (as such
term is defined in the UCC), and includes Letter-of-Credit Rights and guaranties
issued in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, or Investment Related Property.
          (oo) “Trademarks” means trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, and Copyrights (whether or not registered) embodied
in any of the foregoing or related to works with which the goodwill of any
Grantor has become associated, and (i) all renewals thereof, (ii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of each

 



--------------------------------------------------------------------------------



 



Grantor’s business symbolized by the foregoing and connected therewith, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.
     (pp) “URL” means “uniform resource locator,” an internet web address.
     2. Grant of Security. Each Grantor hereby unconditionally grants, assigns,
and pledges to Administrative Agent, for the benefit of the Lender Group, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all personal property of such Grantor whether now owned or
hereafter acquired or arising and wherever located, including such Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):
          (a) all of such Grantor’s Accounts (other than Accounts related to the
Grantor’s Trademarks and Intellectual Property Licenses related thereto);
          (b) all of such Grantor’s Books;
          (c) all of such Grantor’s Chattel Paper;
          (d) all of such Grantor’s interest with respect to any Deposit
Account;
          (e) all of such Grantor’s Equipment and fixtures;
          (f) all of such Grantor’s General Intangibles (other than Trademarks
or Intellectual Property Licenses related thereto);
          (g) all of such Grantor’s Inventory;
          (h) all of such Grantor’s Investment Related Property;
          (i) all of such Grantor’s Negotiable Collateral;
          (j) all of such Grantor’s rights in respect of Supporting Obligations;
          (k) all of such Grantor’s interest with respect to any Commercial Tort
Claims listed on Schedule 2;
          (l) all of such Grantor’s money, Cash Equivalents, or other assets of
each such Grantor that now or hereafter come into the possession, custody, or
control of Administrative Agent or any other member of the Lender Group; and
          (m) all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or commercial tort
claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles
(other than Trademarks or Intellectual Property Licenses related thereto),
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in

 



--------------------------------------------------------------------------------



 



condemnation with respect to any of the property of Grantors constituting
Collateral, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing Collateral (the
“Proceeds”). Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Administrative Agent from
time to time with respect to any of the Investment Related Property.
     Notwithstanding anything contained in this Section 2 to the contrary, the
term “Collateral” shall not include: (i) any of the Equity Interests of a
Foreign Subsidiary of a Grantor other than a First-Tier Foreign Subsidiary of
such Grantor, (ii) with respect to any First-Tier Foreign Subsidiary of a
Grantor, any Equity Interests in excess of sixty-five percent (65%) of the
Equity Interests of such First-Tier Foreign Subsidiary, together with all
certificates representing such Equity Interests, all Proceeds thereof and all
rights relating thereto, (iii) any Equity Interests in an Excluded Subsidiary,
(iv) any Equity Interests in Patch Licensing LLC, (v) any Trademark or any
Intellectual Property License related thereto owned by any Grantor (as licensor
or as licensee) and any Proceeds related thereto.
     3. Security for Obligations. This Agreement and the Security Interest
created hereby secures the payment and performance of all of the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors,
or any of them, to Administrative Agent or any other member of the Lender Group,
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any other Grantor.
     4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Administrative Agent or any other member of the Lender Group
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under such contracts and agreements included in the
Collateral, and (c) no member of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any member of the Lender Group be obligated
to perform any of the obligations or duties of any Grantors thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.
Until an Event of Default shall occur and be continuing, except as otherwise
provided in this Agreement, the Credit Agreement, or other Loan Documents,
Grantors shall have the right to possession and enjoyment of the Collateral for
the purpose of conducting the ordinary course of their respective businesses,
subject to and upon the terms hereof and of the Credit Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the

 



--------------------------------------------------------------------------------



 



Pledged Interests, including all voting, consensual, and dividend rights, shall
remain in the applicable Grantor until the occurrence of an Event of Default and
until Administrative Agent shall notify the applicable Grantor of Administrative
Agent’s exercise of voting, consensual, or dividend rights with respect to the
Pledged Interests pursuant to Section 15 hereof.
     5. Representations and Warranties. Each Grantor hereby represents and
warrants as follows:
          (a) The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Administrative
Agent pursuant to Section 8.7(f) of the Credit Agreement. No Grantor conducts,
and, during the five-year period immediately preceding the Agreement Date, no
Grantor has conducted, business under any trade name or other name other than
those set forth on Schedule 1 attached hereto.
          (b) Such Grantor’s organizational identification number (within the
meaning of Section 9-516(b)(5)(C)(iii) of the UCC), and its chief executive
office, principal place of business and the place where such Grantor maintains
its records concerning the Collateral is set forth on Schedule 1. If such
Grantor is a corporation, limited liability company, limited partnership,
corporate trust or other registered organization, the state under whose law such
registered organization was organized is set forth on Schedule 1.
          (c) Intentionally Omitted.
          (d) Intentionally Omitted.
          (e) This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the UCC, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the UCC, all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
or will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Administrative Agent, as secured party, in
the jurisdictions listed next to such Grantor’s name on Schedule 7. Upon the
making of such filings, Administrative Agent shall have a first priority
perfected security interest in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement
subject only to Permitted Liens. All action by any Grantor necessary to protect
and perfect such security interest on such Collateral has been duly taken.
          (f) (i) Except for the Security Interest created hereby, each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens of the Pledged Interests indicated
on Schedule 6 as being owned by such Grantor and, when acquired by such Grantor,
any Pledged Interests acquired after the Agreement Date; (ii) all of the Pledged
Interests are duly authorized, validly issued, fully paid and nonassessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Equity Interests of the Pledged Companies of such Grantor
identified on Schedule 6 as supplemented or modified by any Pledged Interests
Addendum or any Supplement to this Agreement; (iii) such Grantor has the right
and requisite authority to pledge the Investment Related Property pledged

 



--------------------------------------------------------------------------------



 



by such Grantor to Administrative Agent as provided herein; (iv) all actions
necessary to perfect, establish the first priority (subject to any Permitted
Liens) of, or otherwise protect, Administrative Agent’s Security Interest in the
Investment Related Collateral, and the proceeds thereof, will have been duly
taken, (A) upon the execution and delivery of this Agreement; (B) upon the
taking of possession by Administrative Agent of any certificates constituting
the Pledged Interests, to the extent such Pledged Interests are represented by
certificates, together with undated powers endorsed in blank by the applicable
Grantor, (C) upon the filing of financing statements in the applicable
jurisdiction set forth on Schedule 7 for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates, and
(D) with respect to any Securities Accounts, upon the delivery of control
agreements with respect thereto; and (v) each Grantor has delivered to and
deposited with Administrative Agent (or, with respect to any Pledged Interests
created or obtained after the Agreement Date, will deliver and deposit in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.
          (g) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Administrative Agent of the voting or other rights
provided for in this Agreement with respect to the Investment Related Property
or the remedies in respect of the Collateral pursuant to this Agreement, except
as may be required in connection with such disposition of Investment Related
Property by laws affecting the offering and sale of securities generally.
     6. Covenants. Each Grantor, jointly and severally, covenants and agrees
with Administrative Agent and the other members of the Lender Group that from
and after the date of this Agreement and until the date of termination of this
Agreement in accordance with Section 22 hereof:
          (a) Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, individually or in the aggregate,
in the face amount of at least $1,000,000, and if and to the extent that
perfection or priority of Administrative Agent’s Security Interest is dependent
on or enhanced by possession, the applicable Grantor, promptly, but in any case
within ten (10) Business Days thereof, upon the request of Administrative Agent
and in accordance with Section 8 hereof, shall execute such other documents and
instruments as shall be requested by Administrative Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Related Property, or Chattel Paper to Administrative Agent, together
with such undated powers endorsed in blank as shall be requested by
Administrative Agent;

 



--------------------------------------------------------------------------------



 



          (b) Chattel Paper.
               (i) Each Grantor shall take all steps reasonably necessary to
grant Administrative Agent control of all electronic Chattel Paper in accordance
with the UCC and all “transferable records” as that term is defined in
Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction with respect to Chattel Paper, individually or in
the aggregate, in the face amount of at least $1,000,000;
               (ii) If any Grantor retains possession of any Chattel Paper or
Instruments, individually or in the aggregate, in the face amount of at least
$1,000,000 (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Administrative Agent, such Chattel Paper and Instruments shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the Security Interest of SunTrust Bank, as Administrative
Agent for the benefit of the Lender Group”;
          (c) Control Agreements.
               (i) Each Grantor shall obtain an authenticated Blocked Account
Agreement, in form and substance satisfactory to Administrative Agent, as
required pursuant to Section 6.15 of the Credit Agreement;
               (ii) Each Grantor shall obtain authenticated control agreements,
all in form and substance satisfactory to Administrative Agent, from each issuer
(other than a Pledged Company) of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor, individually or in the aggregate,
having a value of more than $1,000,000 and to the extent otherwise constituting
Collateral;
          (d) Letter-of-Credit Rights. Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within thirty
(30) days after becoming a beneficiary), notify Administrative Agent thereof
and, as to Letter-of-Credit Rights arising under letters of credit, individually
or in the aggregate, having a face amount of more than $1,000,000, upon the
request by Administrative Agent, enter into a tri-party agreement with
Administrative Agent and the issuer or confirmation bank with respect to
Letter-of-Credit Rights assigning such Letter-of-Credit Rights to Administrative
Agent and directing all payments thereunder to Administrative Agent, all in form
and substance satisfactory to Administrative Agent;
          (e) Commercial Tort Claims. Each Grantor shall promptly (and in any
event within ten (10) Business Days of receipt thereof), notify Administrative
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
which if successful would involve a claim having a projected value of at least
$1,000,000, after the date hereof against any third party and, upon request of
Administrative Agent, promptly amend Schedule 2 to this Agreement, authorize the
filing of additional financing statements or amendments to existing financing
statements and do such other acts or things deemed necessary or desirable by
Administrative

 



--------------------------------------------------------------------------------



 



Agent to give Administrative Agent a first priority, perfected security interest
in any such Commercial Tort Claim;
          (f) Intentionally Omitted;
          (g) Intellectual Property.
               (i) Upon request of Administrative Agent, in order to facilitate
filings with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall execute and deliver to Administrative Agent
one or more Copyright Security Agreements or Patent Security Agreements to
evidence Administrative Agent’s Lien on such Grantor’s Patents or Copyrights,
and the General Intangibles (other than Trademarks and Intellectual Property
Licenses related thereto) of such Grantor relating thereto or represented
thereby, in each case, except to the extent excluded from the term “Collateral”
under the last paragraph of Section 2;
               (ii) Each Grantor shall have the duty, to the extent materially
necessary or economically desirable, in the good faith judgment of such Grantor,
in the operation of such Grantor’s business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take all reasonable and necessary
action to preserve and maintain all of such Grantor’s Trademarks, Patents,
Copyrights and Intellectual Property Licenses related thereto, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Any expenses incurred in connection with the foregoing shall be
borne by the appropriate Grantor. Each Grantor further agrees not to abandon any
Trademark, Patent, Copyright, or Intellectual Property License related thereto
that is materially necessary or economically desirable in the operation of such
Grantor’s business without the prior written consent of Administrative Agent,
except as permitted by the Credit Agreement;
               (iii) Grantors acknowledge and agree that the members of the
Lender Group shall have no duties with respect to the Trademarks, Patents,
Copyrights, or Intellectual Property Licenses related thereto. Without limiting
the generality of this Section 6(g), Grantors acknowledge and agree that no
member of the Lender Group shall be under any obligation to take any steps
necessary to preserve rights in the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses related thereto against any other Person, but
Administrative Agent or any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;
               (iv) Promptly upon any filing of an application for the
registration of any Patent with the United States Patent and Trademark Office or
any Copyright with the United

 



--------------------------------------------------------------------------------



 



States Copyright Office or any similar office or agency, each Grantor shall
comply with Section 6(g)(i) hereof;
          (h) Investment Related Property.
               (i) If any Grantor shall receive or become entitled to receive
any Pledged Interests after the Agreement Date (other than Dividends paid in
cash), it shall promptly (and in any event within thirty (30) Business Days of
receipt thereof) deliver to Administrative Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;
               (ii) Upon the occurrence and during the continuance of an Event
of Default, all sums of money and property paid or distributed in respect of the
Pledged Interests which are received by any Grantor shall be held by the
Grantors in trust for the benefit of Administrative Agent segregated from such
Grantor’s other property, and such Grantor shall deliver it forthwith to
Administrative Agent in the exact form received;
               (iii) No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests to the
extent prohibited under the terms and conditions of the Credit Agreement;
               (iv) Each Grantor agrees that it will cooperate with
Administrative Agent in obtaining all necessary approvals and making all
necessary filings under federal, state or local law in connection with the
Security Interest on the Pledged Interests or any sale or transfer thereof;
               (v) As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby represents, warrants and covenants that the Pledged
Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets, (B) do not and
will not constitute investment company securities, and (C) are not and will not
be held by such Grantor in a securities account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;
          (i) Intentionally Omitted;
          (j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any of Grantors, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Administrative Agent’s consent to any sale or other disposition of any of the
Collateral otherwise prohibited under this Agreement or the other Loan
Documents; and

 



--------------------------------------------------------------------------------



 



          (k) Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within ten (10)) Business Days of acquiring or
obtaining such Collateral) notify Administrative Agent in writing upon acquiring
or otherwise obtaining any Collateral after the date hereof consisting of
Investment Related Property (other than any security or security entitlement
that is maintained in a securities account which is subject to a tri-party
control agreement among the Administrative Agent, the applicable Grantor and the
securities intermediary), Chattel Paper (electronic, tangible or otherwise),
promissory notes (as defined in the UCC), or Instruments, in each case,
individually or in the aggregate, having a face amount of at least $1,000,000
and upon the request of Administrative Agent and in accordance with Section 8
hereof, promptly execute such other documents, or if applicable, deliver such
Chattel Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed necessary or desirable by Administrative Agent to protect Administrative
Agent’s Security Interest therein.
     7. Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
          (a) Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.
          (b) Patent and Copyright Security Agreements. The provisions of the
Copyright Security Agreements and Patent Security Agreements are supplemental to
the provisions of this Agreement, and nothing contained in the Copyright
Security Agreements or the Patent Security Agreements shall limit any of the
rights or remedies of Administrative Agent hereunder.
     8. Further Assurances.
          (a) Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that
Administrative Agent may reasonably request, in order to perfect and protect any
Security Interest granted or purported to be granted hereby or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any of the Collateral.
          (b) Each Grantor authorizes the filing by Administrative Agent
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Administrative Agent such other instruments or
notices, as may be necessary or as Administrative Agent may reasonably request,
in order to perfect and preserve the Security Interest granted or purported to
be granted hereby.
          (c) Each Grantor authorizes Administrative Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments describing the Collateral as defined herein.
          (d) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in

 



--------------------------------------------------------------------------------



 



connection with this Agreement without the prior written consent of
Administrative Agent, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC.
     9. Administrative Agent’s Right to Perform Contracts. Upon the occurrence
and during the continuance of an Event of Default, Administrative Agent (or its
designee) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could.
     10. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:
          (a) to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts constituting Collateral or any other Collateral of
such Grantor;
          (b) to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Administrative Agent;
          (c) to receive, indorse, and collect any Drafts or other Instruments,
Documents, Negotiable Collateral or Chattel Paper;
          (d) to file any claims or take any action or institute any proceedings
which Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Administrative Agent with respect to any of the Collateral;
          (e) to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor constituting Collateral;
          (f) to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts constituting
Collateral, contracts or Negotiable Collateral of such Grantor to the extent
permitted under applicable licenses agreements or as permitted by Applicable
Law; and
          (g) Administrative Agent on behalf of the Lender Group shall have the
right, but shall not be obligated, to bring suit in its own name to enforce the
Patents, Copyrights and Intellectual Property Licenses related to Patents and
Copyrights and, if Administrative Agent shall commence any such suit, the
appropriate Grantor shall, at the request of Administrative

 



--------------------------------------------------------------------------------



 



Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by Administrative Agent in aid of such enforcement.
     To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
     11. Administrative Agent May Perform. If any of Grantors fails to perform
any agreement contained herein, Administrative Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of
Administrative Agent incurred in connection therewith shall be payable, jointly
and severally, by Grantors.
     12. Administrative Agent’s Duties. The powers conferred on Administrative
Agent hereunder are solely to protect Administrative Agent’s interest in the
Collateral, for the benefit of the Lender Group, and shall not impose any duty
upon Administrative Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Administrative Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which
Administrative Agent accords its own property.
     13. Collection of Certain Accounts, Certain General Intangibles and
Negotiable Collateral. At any time upon the occurrence and during the
continuation of an Event of Default, Administrative Agent or Administrative
Agent’s designee may (a) notify Account Debtors of any Grantor to pay all
amounts owing on Accounts constituting Collateral to Administrative Agent, for
the benefit of the Lender Group, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral (in each case to the extent constituting
Collateral) directly, and any collection costs and expenses shall constitute
part of such Grantor’s Secured Obligations under the Loan Documents.
     14. Disposition of Pledged Interests by Administrative Agent. None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Administrative Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Administrative Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged Interests or any portion thereof to be sold
at a private sale, Administrative Agent shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner

 



--------------------------------------------------------------------------------



 



in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Administrative Agent has handled the
disposition in a commercially reasonable manner.
     15. Voting Rights.
          (a) Upon the occurrence and during the continuation of an Event of
Default, (i) Administrative Agent may, at its option, and with prior notice to
any Grantor, and in addition to all rights and remedies available to
Administrative Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, and all other ownership or consensual rights in
respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Administrative Agent obligated by the terms of this Agreement
to exercise such rights, and (ii) if Administrative Agent duly exercises its
right to vote any of such Pledged Interests, each Grantor hereby appoints
Administrative Agent, such Grantor’s true and lawful attorney-in-fact and
IRREVOCABLE PROXY to vote such Pledged Interests in any manner Administrative
Agent deems advisable for or against all matters submitted or which may be
submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney granted hereby is coupled with an interest and shall be
irrevocable.
          (b) For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Administrative Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Administrative Agent and the other members of the
Lender Group with respect to the Borrower Parties taken as a whole.
     16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
          (a) Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other Loan
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC or any other Applicable Law. Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, Administrative Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any of Grantors or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC or any other
Applicable Law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Administrative Agent forthwith,
assemble all or part of the Collateral as directed by Administrative Agent and
make it available to Administrative Agent at one or more locations where such
Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Administrative Agent’s offices or
elsewhere, for cash, on credit, and upon such other terms as Administrative
Agent may deem commercially reasonable. Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least 10 days notice to any of
Grantors of the time and place of any public sale or the time after

 



--------------------------------------------------------------------------------



 



which any private sale is to be made shall constitute reasonable notification
and specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC.
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
          (b) Administrative Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or Intellectual Property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Administrative Agent in each
case, to the extent permitted under applicable licenses and franchise agreements
or as permitted by Applicable Law.
          (c) Any cash held by Administrative Agent as Collateral and all cash
proceeds received by Administrative Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in the Credit
Agreement. In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Grantor shall remain jointly and
severally liable for any such deficiency.
          (d) Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing, Administrative Agent shall, to the extent
permitted by Applicable Law, have the right to an immediate writ of possession
without notice of a hearing. Administrative Agent shall have the right to the
appointment of a receiver for the properties and assets of each of Grantors, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by Administrative Agent.
     17. Remedies Cumulative. Each right, power, and remedy of Administrative
Agent as provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Administrative Agent, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by Administrative Agent of any or all such other rights, powers,
or remedies.
     18. Marshaling. Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or

 



--------------------------------------------------------------------------------



 



other assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Administrative Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
     19. Intentionally Omitted.
     20. Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any of Grantors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Administrative Agent and each of Grantors to which such amendment applies.
     21. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner and delivered to
Administrative Agent at its address specified in the Credit Agreement, and to
any of the Grantors at their respective addresses specified in the Credit
Agreement or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
     22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been repaid
in full in cash, or otherwise satisfied to the satisfaction of the Lender Group,
in accordance with the provisions of the Credit Agreement and the Revolving Loan
Commitment has expired or has been terminated, (b) be binding upon each of
Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Administrative Agent, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any Lender may, in accordance with the provisions of the Credit Agreement,
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise. Upon repayment in full in cash, or other
satisfaction to the satisfaction of the Lender Group, of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Revolving Loan Commitment, the Security Interest granted
hereby shall terminate and all rights to the Collateral shall revert to Grantors
or any other Person entitled thereto. At such time, Administrative Agent will
authorize the filing of appropriate

 



--------------------------------------------------------------------------------



 



termination statements to terminate such Security Interests. No transfer or
renewal, extension, assignment, or termination of this Agreement or of the
Credit Agreement, any other Loan Document, or any other instrument or document
executed and delivered by any Grantor to Administrative Agent nor any additional
Advances or other loans made by any Lender to Borrowers, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Administrative Agent, nor any other act of any member of the
Lender Group shall release any of Grantors from any obligation, except a release
or discharge executed in writing by Administrative Agent in accordance with the
provisions of the Credit Agreement. Administrative Agent shall not by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by
Administrative Agent and then only to the extent therein set forth. A waiver by
Administrative Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which
Administrative Agent would otherwise have had on any other occasion.
     23. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
          (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.
          (b) FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY
MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS AGREEMENT, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH GRANTOR
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO ADMINISTRATIVE AGENT (THE
“DESIGNEE”). THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE. THE
LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR
PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH GRANTOR AS THE AUTHORIZED AGENT
TO RECEIVE FOR AND ON BEHALF OF SUCH GRANTOR SERVICE OF WRITS, OR SUMMONS OR
OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED
EFFECTIVE PERSONAL SERVICE ON SUCH GRANTOR SERVED WHEN DELIVERED TO THE
DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH GRANTOR; AND
DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN
PERSONALLY DELIVERED. IF THE DESIGNEE IS THE ADMINISTRATIVE BORROWER OR AN
AFFILIATE OF ADMINISTRATIVE BORROWER, SERVICE SHALL BE MADE ON DESIGNEE BY
DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH THE NEW YORK SECRETARY OF STATE
FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR ANY REASON, SUCH DESIGNEE SHALL
NO LONGER SERVE AS DESIGNEE FOR A GRANTOR TO RECEIVE SERVICE OF PROCESS IN THE
STATE OF NEW YORK, SUCH GRANTOR SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT
THEREOF SO THAT AT ALL TIMES EACH GRANTOR WILL MAINTAIN AN

 



--------------------------------------------------------------------------------



 



AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH
GRANTOR WITH RESPECT TO THIS AGREEMENT. IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.
          (c) EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE
NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN THE FEDERAL COURTS OF
THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (d) EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT
PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL
BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE
IN WHICH ANY GRANTOR, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AGREEMENT.
     24. New Subsidiaries. Pursuant to Section 6.20 of the Credit Agreement, any
new direct or indirect Domestic Subsidiary (whether by acquisition or creation)
of a Grantor (other than an Excluded Subsidiary) is required to enter into this
Agreement by executing and delivering in favor of Administrative Agent a
supplement to this Agreement in the form of Annex 1 attached hereto. Upon the
execution and delivery of Annex 1 by such new Domestic Subsidiary, such Domestic
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any
instrument adding an additional Grantor as a party to this Agreement shall not
require the consent of any Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor hereunder.
     25. Administrative Agent. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the “Administrative Agent” shall
be a reference to Administrative Agent, for the benefit of the Lender Group.
     26. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an

 



--------------------------------------------------------------------------------



 



original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
          (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
          (c) Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
          (e) Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein or in any other Loan Document shall be satisfied by
the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

          GRANTORS: OXFORD INDUSTRIES, INC.
      By:           Name:           Title:           TOMMY BAHAMA GROUP, INC.
      By:           Name:           Title:           BEN SHERMAN CLOTHING, INC.
      By:           Name:           Title:           LIONSHEAD CLOTHING COMPANY
      By:           Name:           Title:           OXFORD CARIBBEAN, INC.
      By:           Name:           Title:           OXFORD GARMENT, INC.
      By:           Name:           Title:      

Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



         

            OXFORD INTERNATIONAL, INC.
      By:           Name:           Title:           OXFORD OF SOUTH CAROLINA,
INC.
      By:           Name:           Title:           PIEDMONT APPAREL
CORPORATION
      By:           Name:           Title:           SFI OF OXFORD ACQUISITION
CORPORATION
      By:           Name:           Title:           TOMMY BAHAMA BEVERAGES, LLC
      By:           Name:           Title:           TOMMY BAHAMA R&R HOLDINGS,
INC.
      By:           Name:           Title:      

Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



         

            TOMMY BAHAMA TEXAS BEVERAGES, LLC
      By:           Name:           Title:           VIEWPOINT MARKETING, INC.
      By:           Name:           Title:           OXFORD LOCKBOX, INC.
      By:           Name:           Title:         ADMINISTRATIVE AGENT:
SUNTRUST BANK, as Administrative Agent
      By:           Name:           Title:      

Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
TRADE NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHIEF EXECUTIVE OFFICES

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMMERCIAL TORT CLAIMS
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the UCC]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR REGISTRATION

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
INTELLECTUAL PROPERTY LICENSES

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
PATENTS

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
PLEDGED COMPANIES

                                                                      Percentage
            Name of Pledged     Number of     Class of     of Class    
Certificate   Name of Pledgor   Company     Shares/Units     Interests     Owned
    Nos.  
 
                                       

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

                          Grantor   Jurisdictions      

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
FORM OF SUPPLEMENT
      Supplement No.            (this “Supplement”) dated as of
                               , 20     , to the Amended and Restated Pledge and
Security Agreement dated as of August 15, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by each of the parties listed on the signature pages thereto and those
additional entities that thereafter become parties thereto (collectively,
jointly and severally, “Grantors” and each individually “Grantor”) and SUNTRUST
BANK, in its capacity as Administrative Agent for the Lender Group (together
with its successors, “Administrative Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of August 15, 2008(as amended, restated, supplemented or
otherwise modified from time to time, including all schedules thereto, the
“Credit Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and
     WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement or, if
not defined therein, in the Credit Agreement; and
     WHEREAS, Grantors have entered into the Security Agreement in order to
induce the Lenders to make certain financial accommodations to Borrowers; and
     WHEREAS, pursuant to Section 6.20 of the Credit Agreement, new direct or
indirect Domestic Subsidiaries of Borrowers (other than an Excluded Subsidiary)
must execute and deliver certain Loan Documents, including the Security
Agreement, and the execution of the Security Agreement by the undersigned new
Grantor or Grantors (collectively, the “New Grantors”) may be accomplished by
the execution of this Supplement in favor of Administrative Agent, for the
benefit of the Lender Group;
     NOW, THEREFORE, for and in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
     1. In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to Administrative

 



--------------------------------------------------------------------------------



 



Agent, for the benefit of the Lender Group, a security interest in and security
title to all assets of such New Grantor including, all property of the type
described in Section 2 of the Security Agreement to secure the full and prompt
payment of the Secured Obligations, including, any interest thereon, plus
reasonable attorneys’ fees and expenses if the Secured Obligations represented
by the Security Agreement are collected by law, through an attorney-at-law, or
under advice therefrom. Schedule 1, “Trade Names; Organizational ID Number;
Chief Executive Office”, Schedule 2, “Commercial Tort Claims”, Schedule 3,
“Copyright Registrations and Applications for Registration”, Schedule 4,
“Intellectual Property Licenses”, Schedule 5, “Patents”, Schedule 6, “Pledged
Companies” and Schedule 7, “List of Uniform Commercial Code Filing
Jurisdictions” attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6 and Schedule 7, respectively, to the Security
Agreement and shall be deemed a part thereof for all purposes of the Security
Agreement. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include each New Grantor. The Security Agreement is incorporated
herein by reference.
     2. Each New Grantor represents and warrants to the Lender Group that this
Supplement has been duly executed and delivered by such New Grantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).
     3. This Supplement may be executed in multiple counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission shall be as effective
as delivery of a manually executed counterpart hereof.
     4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
     5. This Supplement shall be construed in accordance with and governed by
the laws of the State of New York without regard to the conflict of laws
principles thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each New Grantor and Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

          NEW GRANTORS:  [Name of New Grantor]
            By:           Name:           Title:           [Name of New Grantor]
      By:           Name:           Title:         ADMINISTRATIVE AGENT:  
SUNTRUST BANK
      By:           Name:           Title:        

SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is
made as of this       day of                     , 20     , among Grantors
listed on the signature pages hereof (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and SUNTRUST BANK, in its capacity
as Administrative Agent for the Lender Group (together with its successors,
“Administrative Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of August 15, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, including all schedules thereto, the
“Credit Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and
     WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Amended and Restated
Pledge and Security Agreement dated as of August 15, 2008 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Administrative Agent, for the benefit of the Lender
Group, this Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.
     2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Administrative Agent, for the benefit of the Lender Group, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Copyright Collateral”):

 



--------------------------------------------------------------------------------



 



          (a) all of such Grantor’s Copyrights and Copyright Intellectual
Property Licenses to which it is a party as licensor or licensee including those
referred to on Schedule I hereto;
          (b) all reissues, continuations or extensions of the foregoing; and
          (c) all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.
     3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Administrative Agent, the Lender
Group, or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Administrative Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Administrative Agent
prompt notice in writing of any additional United States copyright registrations
or applications therefor after the date hereof. Grantors hereby authorize
Administrative Agent unilaterally to modify this Agreement by amending
Schedule I to include any future United States registered copyrights or
applications therefor of Grantors. Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Administrative Agent’s continuing security
interest in all Collateral, whether or not listed on Schedule I.
     6. COUNTERPARTS. This Copyright Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by other electronic transmission shall be deemed an original
signature hereto.
     7. CONSTRUCTION. Unless the context of this Copyright Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning

 



--------------------------------------------------------------------------------



 



represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Copyright Security Agreement or any other
Loan Document refer to this Copyright Security Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Copyright Security Agreement or such other Loan Document, as the case may
be. Section, subsection, clause, schedule, and exhibit references herein are to
this Copyright Security Agreement unless otherwise specified. Any reference in
this Copyright Security Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein or in any other Loan Document to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations.
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            OXFORD INDUSTRIES, INC.
      By:           Name:           Title:           TOMMY BAHAMA GROUP, INC.
      By:           Name:           Title:           BEN SHERMAN CLOTHING, INC.
      By:           Name:           Title:           LIONSHEAD CLOTHING COMPANY
      By:           Name:           Title:           OXFORD CARIBBEAN, INC.
      By:           Name:           Title:           OXFORD GARMENT, INC.
      By:           Name:           Title:        

COPYRIGHT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



            OXFORD INTERNATIONAL, INC.
      By:           Name:           Title:           OXFORD OF SOUTH CAROLINA,
INC.
      By:           Name:           Title:           PIEDMONT APPAREL
CORPORATION
      By:           Name:           Title:           SFI OF OXFORD ACQUISITION
CORPORATION
      By:           Name:           Title:           TOMMY BAHAMA BEVERAGES, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            TOMMY BAHAMA R&R HOLDINGS, INC.
      By:           Name:           Title:           TOMMY BAHAMA TEXAS
BEVERAGES, LLC
      By:           Name:           Title:           VIEWPOINT MARKETING, INC.
      By:           Name:           Title:           OXFORD LOCKBOX, INC.
      By:           Name:           Title:           ACCEPTED AND ACKNOWLEDGED
BY:
SUNTRUST BANK, as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations

                                  Grantor   Country   Copyright   Registration
No.   Registration Date

Copyright Licenses

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made
as of this ___day of ___, 20___, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lender Group (together with its successors, “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of August 15, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, including all schedules thereto, the
“Credit Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and
     WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Amended and Restated
Pledge and Security Agreement dated as of August 15, 2008 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Administrative Agent, for the benefit of the Lender
Group, this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.
     2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
grants to Administrative Agent, for the benefit of the Lender Group, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):

 



--------------------------------------------------------------------------------



 



     (a) all of its Patents and Patent Intellectual Property Licenses to which
it is a party including those referred to on Schedule I hereto;
     (b) all reissues, continuations or extensions of the foregoing; and
     (c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement or
dilution of any Patent or any Patent licensed under any Intellectual Property
License.
     3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Administrative Agent, the Lender
Group, or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Patent Security Agreement are granted in conjunction with the security interests
granted to Administrative Agent, for the benefit of the Lender Group, pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of Administrative Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Administrative Agent
with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section 5, Grantors hereby authorize Administrative Agent
unilaterally to modify this Agreement by amending Schedule I to include any such
new patent rights of Grantors. Notwithstanding the foregoing, no failure to so
modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Administrative Agent’s continuing security
interest in all Collateral, whether or not listed on Schedule I.
     6. COUNTERPARTS. This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Patent Security Agreement or any other Loan Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.
     7. CONSTRUCTION. Unless the context of this Patent Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular,

3



--------------------------------------------------------------------------------



 



references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Patent
Security Agreement or any other Loan Document refer to this Patent Security
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Patent Security Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Patent Security Agreement unless otherwise
specified. Any reference in this Patent Security Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein or in any other Loan Document shall be satisfied by
the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
[signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

            OXFORD INDUSTRIES, INC.
      By:           Name:           Title:           TOMMY BAHAMA GROUP, INC.
      By:           Name:           Title:           BEN SHERMAN CLOTHING, INC.
      By:           Name:           Title:           LIONSHEAD CLOTHING COMPANY
      By:           Name:           Title:           OXFORD CARIBBEAN, INC.
      By:           Name:           Title:           OXFORD GARMENT, INC.
      By:           Name:           Title:        

PATENT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



            OXFORD INTERNATIONAL, INC.
      By:           Name:           Title:           OXFORD OF SOUTH CAROLINA,
INC.
      By:           Name:           Title:           PIEDMONT APPAREL
CORPORATION
      By:           Name:           Title:           SFI OF OXFORD ACQUISITION
CORPORATION
      By:           Name:           Title:           TOMMY BAHAMA BEVERAGES, LLC
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



            TOMMY BAHAMA R&R HOLDINGS, INC.
      By:           Name:           Title:           TOMMY BAHAMA TEXAS
BEVERAGES, LLC
      By:           Name:           Title:           VIEWPOINT MARKETING, INC.
      By:           Name:           Title:           OXFORD LOCKBOX, INC.
      By:           Name:           Title:           ACCEPTED AND ACKNOWLEDGED
BY:
SUNTRUST BANK, as Administrative Agent
      By:           Name:           Title:        

PATENT SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PLEDGED INTERESTS ADDENDUM
     This Pledged Interests Addendum, dated as of _________ ___, 20___, is
delivered pursuant to Section 6 of the Security Agreement referred to below. The
undersigned hereby agrees that this Pledged Interests Addendum may be attached
to that certain Amended and Restated Pledge and Security Agreement, dated as
August 15, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), made by the undersigned, together with
the other Grantors named therein, to SUNTRUST BANK, as Administrative Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security Agreement or, if not defined therein,
defined in that certain Second Amended and Restated Credit Agreement, dated as
August 15, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Oxford Industries, Inc., a
Georgia corporation (“Parent”), Tommy Bahama Group, Inc., a Delaware corporation
(“TBG”; together with Parent, each referred to individually as a “Borrower” and,
collectively, as “Borrowers”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Issuing Banks, the financial institutions party thereto from time to time as
lenders (“Lenders”) and SunTrust Bank, as the administrative agent
(“Administrative Agent”). The undersigned hereby agrees that the additional
interests listed on this Pledged Interests Addendum as set forth below shall be
and become part of the Pledged Interests pledged by the undersigned to
Administrative Agent in the Security Agreement and any pledged company set forth
on this Pledged Interests Addendum as set forth below shall be and become a
“Pledged Company” under the Security Agreement, each with the same force and
effect as if originally named therein.
     The undersigned hereby certifies that the representations and warranties
set forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

            [________________________]
      By:           Name:           Title:        

PLEDGED INTERESTS ADDENDUM

 



--------------------------------------------------------------------------------



 



                                                  Name of Pledged   Number of  
Class of   Percentage   Certificate Name of Pledgor   Company   Shares/Units  
Interests   of Class Owned   Nos.

 